DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number of the pre-grant publication corresponding to this application, US 2020/0231441. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 8/2/2019.		
Claim(s) 1-24 is/are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
4/16/2020
9/24/2020
 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10, 14, 15, 16, 17, 18, 19, 21, 22, and 23 - or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudeep, et al., Fullerene-Functionalized Gold Nanopartiles. A Self-Assembled Protoactive Antenna-Metal Nanocore Assembly, Nano Letters 2002; 2(1): 29-35 (cited by Applicants, hereinafter “Sudeep at __”).
With respect to Claim 1, this claim requires “[a] fullerene-metal nanocomposite, comprising a metal nanoparticle bonded to a functionalized fullerene compound according to the 2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz.” Sudeep teaches a metal nanoparticle. (Sudeep at 30, Figure 1 – “gold nanoparticle.”). The nanoparticle is bonded to a fullerene, C60-. Id., passim.  As discussed below, the claim is drafted broadly enough to negate all of the functional groups, i.e. the subscript for each functional group can be 0. 
Claim 1 further requires “M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide.” This language has been considered, but it is noted that the claim broadly encompasses an embodiment where the metal is not required, i.e. where z is equal to 0.
Claim 1 further requires “n is a number ranging from 10 to 270.” C60 is taught, i.e. n = 30. (Sudeep at 30, Figure 1).
Claim 1 further requires “t is number ranging from 0 to 60.” The functional group is not taught, i.e. t = 0. (Sudeep passim). 
Claim 1 further requires “u is a number ranging from 0 to 60.” The functional group is not taught, i.e. u = 0. (Sudeep passim).
Claim 1 further requires “v is a number ranging from 0 to 60.” The functional group is not taught, i.e. v = 0. (Sudeep passim).
Claim 1 further requires “w is a number ranging from 0 to 60.” The functional group is not taught, i.e. w = 0. (Sudeep passim).
Claim 1 further requires “x is a numbering ranging from 0 to 60.” The functional group is not taught, i.e. x = 0. (Sudeep passim).
Claim 1 further requires “y is a number ranging from 0 to 30.” The functional group is not taught, i.e. y = 0. (Sudeep passim).
Claim 1 further requires “z is a number ranging from 0 to 30.” The functional group is not taught, i.e. z = 0. (Sudeep passim).
As to Claim 2, gold nanoparticles are taught. (Sudeep at 30, Figure 1 – “gold nanoparticle.”).
As to Claim 3, gold nanoparticles are taught. (Sudeep at 30, Figure 1 – “gold nanoparticle.”).
As to Claim 4, the discussion of Claim 1 is relied on.
As to Claim 5, the discussion of Claim 1 is relied on.
As to Claim 6, C60 is taught, i.e. n = 30. (Sudeep at 30, Figure 1).
As to Claim 7, the nanoparticle size is taught. (Sudeep at 31, col. 1). 
As to Claim 8, the fullerenes are so bonded. (Sudeep at 30, Figure 1).
With respect to Claim 10, this claim requires “[a] method of making a fullerene-metal nanocomposite, consisting essentially of the steps of: a) mixing a solution of metal salt or metal ion with a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz, wherein M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide, n is a number ranging from 10 to 270, t is number ranging from 0 to 60, u is a number ranging from 0 to 60, v is a number ranging from 0 to 60, w is a number ranging from 0 to 60, x is a numbering ranging from 0 to 60, y is a number ranging from 0 to 30, and z is a number ranging from 0 to 30 to form a fullerene-metal nanocomposite.” The “consisting essentially of” language is interpreated as “comprising.” See MPEP 2111.03 III (“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’”). Sudeep teaches 60 is taught, i.e. n = 30. 
Claim 10 further requires “b) purifying the fullerene-metal nanocomposite from the solution.” Purification is taught. (Sudeep at 30-31) (“This was filtered off and washed…”). 
As to Claim 14, Sudeep teaches a concentration of 5 mg in 2mL of solvent. (Sudeep at 30, col. 2). 
As to Claim 15, hydrogen tetrachloroaurate is taught. Id.
As to Claim 16, the subscripts are 0. 
As to Claim 17, as noted elsewhere, C60 is taught, i.e. n = 30. See e.g. (Sudeep at 30 “Figure 1”). 
As to Claim 18, aqueous solutions are taught. (Sudeep at 30, col. 2). 
With respect to Claim 19, this claim recites in the preamble “[a]n antimicrobial surface.” As discussed below, the features of the claims – i.e. “surfaces” - and the metals understood to impart antimicrobial properties - i.e. gold,  see (S. 5: [0056]) – are taught. Therefore, the “antimicrobial” language is interpreted as being met by the teachings of the prior art. 
Claim 19 further requires “a substrate surface.” Sudeep teaches a surface. (Sudeeop at 32, col. 2 – “transparent electrode surface”). 
Claim 19 further requires “a coating on the substrate surface comprising a fullerene-metal nanocomposite, comprising a metal nanoparticle bonded to a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz, wherein M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide, n is a Id. The discussion accompanying Claim 1 in addressing the fullerene composite is incorporated herein by reference. 
As to Claim 21, gold nanoparticles are taught. (Sudeep at 30, Figure 1 – “gold nanoparticle.”).
As to Claim 22, the subscripts are 0.
As to Claim 23, the term “medical device” is generic. Electrodes are used in medical devices. The discussion of Claim 19 is relied on. 

II. Claim(s) 11 - or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudeep, et al., Fullerene-Functionalized Gold Nanopartiles. A Self-Assembled Protoactive Antenna-Metal Nanocore Assembly, Nano Letters 2002; 2(1): 29-35 (cited by Applicants, hereinafter “Sudeep at __”) in view of:
(i) “Sodium borohydride,” accessed online at: https://pubchem.ncbi.nlm.nih.gov/compound/Sodium-borohydride on 22 March 2021, pp. 1-34, on 22 March 2021. (hereinafter “NaBH4 at __), to show a state of fact. 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 11, a sodium borohydride solution is added. (Sudeep at 310, col. 2). Sodium borohydride is understood as basic. See (NaBH4 at 20) (“Dissolves in water with liberation of heat, may steam and spatter. Solution is basic (alkaline).”). Adding sodium borohydride is interpreted/understood as adjusting the pH of the solution. 


III. Claim(s) 13 - or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sudeep, et al., Fullerene-Functionalized Gold Nanopartiles. A Self-Assembled Protoactive Antenna-Metal Nanocore Assembly, Nano Letters 2002; 2(1): 29-35 (cited by Applicants, hereinafter “Sudeep at __”) in view of:
(i) “Gold(III) chloride hydrate,” accessed online at: https://www.sigmaaldrich.com/catalog/search?interface=All&term=hydrogen+tetrachloroaurate(III)&N=0&mode=partialmax&focus=product&lang=en&region=US on 22 March 2021 (hereinafter “HAuCl4 at __”), to show a state of fact.  

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 13, Sudeep teaches a concentration of 30 mM of hydrogen tetrachloroaurate-(III) hydrate in 30 mL of water. (Sudeep at 30, col. 2). 30 mM = 0.03 mol/L. Multiplying by the molecular weight (339.79, see HAuCl4 at 1) gives 10.1937 g/L. Converting to mg/mL yields 10.1937 mg/mL. 

IV. Claim 12 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Sudeep, et al., Fullerene-Functionalized Gold Nanopartiles. A Self-Assembled Protoactive Antenna-Metal Nanocore Assembly, Nano Letters 2002; 2(1): 29-35 (cited by Applicants, hereinafter “Sudeep at __”) in view of:
(i) US 2008/0224100 to Smalley, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference.
As to Claim 12, Sudeep teaches filtration. (Sudeep at 30, col. 2). To the extent Sudeep may not teach centrifugation, this difference does not impart patentability. Smalley teaches “[d]ownstream recovery of the product produced by this process can be effected by known means such as filtration, centrifugation and the like.” Smalley, drawing priority to the late 90s, is evidence that centrifugation was a known technique for isolating carbon nanomaterials. Use of a known technique to achieve predictable results does not impart patentability. MPEP 2143. 



V. Claim(s) 1, 2, 3, 4, 5, 6, 9, 10, 11, 12, 14, 16, 17, 18 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, et al., Synthesis of fullerene@gold core-shell nanostructures, Chem. Commun. 2011; 47: 7710-7712 (hereinafter “Ren at __”) with Electronic Supplemtary Information (“Ren ESI at __”).

With respect to Claim 1, this claim requires “a metal nanoparticle bonded to a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz.” Ren teaches a gold nanoparticle encapsulating a fullerene, C60. This is interpreted as bonding, as it appears to be the phenomena described in dependent Claim 9. As noted elsewhere, the claim is broadly worded to define a “functionalized” fullerene as one without functional groups, i.e. in the case where every subscript (but n) is 0. 
Claim 1 further requires “M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide.” This language has been considered, but it is noted that the claim broadly encompasses an embodiment where the metal is not required, i.e. where z is equal to 0.
Claim 1 further requires “n is a number ranging from 10 to 270.” Ren teaches C60. (Ren at 7710, col. 1-2, passim). In this case, n = 30.
Claim 1 further requires “t is number ranging from 0 to 60.” The functional group is not taught, i.e. t = 0. (Ren passim).
Claim 1 further requires “u is a number ranging from 0 to 60.” The functional group is not taught, i.e. u = 0. (Ren passim).
Claim 1 further requires “v is a number ranging from 0 to 60.” The functional group is not taught, i.e. v = 0. (Ren passim).
Claim 1 further requires “w is a number ranging from 0 to 60.” The functional group is not taught, i.e. w = 0. (Ren passim).
Claim 1 further requires “x is a numbering ranging from 0 to 60.” The functional group is not taught, i.e. x = 0. (Ren passim).
Claim 1 further requires “y is a number ranging from 0 to 30.” The functional group is not taught, i.e. y = 0. (Ren passim).
Claim 1 further requires “z is a number ranging from 0 to 30.” The functional group is not taught, i.e. z = 0. (Ren passim).
As to Claim 2, gold is taught. (Ren “Title,” passim). 
As to Claim 3, gold is taught. (Ren “Title,” passim).
As to Claim 4, the discussion accompanying Claim 1 is relied on. 
As to Claim 5, the discussion accompanying Claim 1 is relied on.
As to Claim 6, Ren teaches C60. (Ren at 7710, col. 1-2, passim). In this case, n = 30.
As to Claim 9, the fullerene is within the metal nanoparticle. (Ren “Title,” passim).
With respect to Claim 10, this claim requires “[a] method of making a fullerene-metal nanocomposite, consisting essentially of the steps of: a) mixing a solution of metal salt or metal ion with a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz, wherein M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide, n is a number ranging from 10 to 270, t is number ranging from 0 to 60, u is a number ranging from 0 to 60, v is a number ranging from 0 to 60, w is a number ranging from 0 to 60, x is a numbering ranging from 0 to 60, y is a number ranging from 0 to 30, and z is a number ranging from 0 to 30 to form a fullerene-metal nanocomposite.” The “consisting essentially of” language is interpreated as “comprising.” See MPEP 2111.03 III (“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, 60 (n = 30). (Ren SI at S-1).  
Claim 10 further requires “b) purifying the fullerene-metal nanocomposite from the solution.” Ren teaches centrifuging. (Ren SI at S-1).  
As to Claim 11, addition of formaldehyde, taught as a reducing agent, is interpreted as adjusting the pH. (Ren SI at S-3).  
As to Claim 12, centrifugation is taught. (Ren SI at S-1).  
As to Claim 14, fullerenes are present in a concentration of 2 mg/ml. (Ren at S-1).  
As to Claim 16, the subscripts are 0.
As to Claim 17, Ren teaches C60. (Ren at 7710, col. 1-2, passim). In this case, n = 30.
As to Claim 18, a water suspension is taught. (Ren at S-1).


VI. Claim(s) 13 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren, et al., Synthesis of fullerene@gold core-shell nanostructures, Chem. Commun. 2011; 47: 7710-7712 (hereinafter “Ren at __”) with Electronic Supplemtary Information (“Ren ESI at __”) in view of:
(i) “Gold trichloride,” accessed online at https://pubchem.ncbi.nlm.nih.gov/compound/Gold-trichloride on 22 March 2021 (hereinafter AuCl3 at __) to show a state of fact. 

The discussion accompanying “Rejection V” is incorporated herein by reference.
As to Claim 13, 10 mM of AuCl3 is taught. Id. (Ren SI at S-1).  10 mM = 0.01 mol / L. Multiplying by the molecular weight (303.32, see HAuCl3+ at 1) gives 3.0332 g/L. Converting to mg/mL yields 3.0332 mg/mL. 


VII. Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 19, 21, 22, and 23 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanzellotto, et al., Nanostructured enzymatic biosensor based on fullerene and gold nanoparticles: Preparation, characterization and analytical applications, Biosensors and Bioelectronics 2014; 55: 430-437 (hereinafter “Lanzellotto at __”). 

With respect to Claim 1, this claim requires “a metal nanoparticle bonded to a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz.” Lanzellotto teaches a metal nanoparticles bonded to a fullerene. (Lanzellotto at 432, “Scheme 1”). 
Claim 1 further requires “M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide.” Gold is taught. Id.  
Claim 1 further requires “n is a number ranging from 10 to 270.” C60 is taught, making n = 30. (Lanzelloto at 431, col. 1). 
Claim 1 further requires “t is number ranging from 0 to 60.” The functional group is not taught, i.e. t = 0. (Lanzelloto passim).
Claim 1 further requires “u is a number ranging from 0 to 60.” The functional group is not taught, i.e. u = 0. (Lanzelloto passim).
Claim 1 further requires “v is a number ranging from 0 to 60.” The functional group is not taught, i.e. v = 0. (Lanzelloto passim).
Claim 1 further requires “w is a number ranging from 0 to 60.” The functional group is not taught, i.e. w = 0. (Lanzelloto passim).
Claim 1 further requires “x is a numbering ranging from 0 to 60.” The functional group is not taught, i.e. x = 0. (Lanzelloto passim).
Claim 1 further requires “y is a number ranging from 0 to 30.” The functional group is not taught, i.e. y = 0. (Lanzelloto passim).
Claim 1 further requires “z is a number ranging from 0 to 30.” The functional group is not taught, i.e. z = 0. (Lanzelloto passim).
As to Claim 2, a gold nanoparticle is taught. (Lanzellotto at 432, “Scheme 1”).
As to Claim 3, a gold nanoparticle is taught. (Lanzellotto at 432, “Scheme 1”).
As to Claim 4, the discussion accompanying Claim 1 is relied upon.  
As to Claim 5, the discussion accompanying Claim 1 is relied upon.
As to Claim 6, C60 is taught, making n = 30. (Lanzelloto at 431, col. 1).
As to Claim 7, the nanoparticles are 4-5 nm. (Lanzelloto at 432, col. 1).
As to Claim 8, the fullerenes are so bonded. (Lanzellotto at 432, “Scheme 1”).
With respect to Claim 19, this claim recites in the preamble “[a]n antimicrobial surface.” As discussed below, the features of the claims – i.e. “surfaces” - and the metals understood to impart antimicrobial properties - i.e. gold,  see (S. 5: [0056]) – are taught. Therefore, the “antimicrobial” language is interpreted as being met by the teachings of the prior art. 
Claim 19 further requires “a substrate surface.” A substrate surface is taught. (Lanzelloto at 432, col. 1).
Claim 19 further requires “a coating on the substrate surface comprising a fullerene-metal nanocomposite comprising a metal nanoparticle bonded to a functionalized fullerene compound according to the formula C2n(OH)t(SH)u(NH2) v(COOH) w(COOM)xOyMz, wherein M is an alkali metal, alkaline earth metal, transition metal, post-transition metal, lanthanide, or actinide, n is a number ranging from 10 to 270, t is number ranging from 0 to 60, u is a number ranging from 0 to 60, v is a number ranging from 0 to 60, w is a number ranging from 0 to 60, x is a numbering ranging from 0 to 60, y is a number ranging from 0 to 30, and z is a number ranging from 0 to 30.” Id. The discussion accompanying Claim 1 is relied on in addressing the fullerene composite. 
As to Claim 21, a gold nanoparticle is taught. (Lanzellotto at 432, “Scheme 1”).
As to Claim 22, the discussion accompanying Claim 1 is relied upon. 
As to Claim 23, a medical device is taught. (Lanzellotto “Title” - biosensor).

Allowable Subject Matter
Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736